Citation Nr: 0720709	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  95-11 715	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hip disorder, 
including as secondary to service-connected bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's claims file was 
subsequently transferred to the RO in Atlanta, Georgia.

The veteran appeared and testified at a personal hearing at 
the RO in November 1997.  The veteran also appeared and 
testified at a personal hearing in September 1999 before the 
undersigned Veterans Law Judge sitting at the RO in Atlanta, 
Georgia.  Transcripts of the personal hearing testimony have 
been made and added to the record.

This case was remanded by the Board in April 2000 for 
additional development that included request for medical 
records and VA examination and opinion.  This case was then 
remanded by the Board in July 2003 to comply with the duty to 
assist a claimant that included request for medical records 
and VA specialty examinations and opinions.  This case was 
again remanded by the Board in September 2006 to comply with 
the duty to assist a claimant that included request for 
medical records and VA specialty examinations and opinions.  
That notice and development has now been completed, and the 
case has now been returned to the Board further appellate 
consideration.

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).




FINDING OF FACT

A disorder of the right hip was not chronic in service; was 
not continuous after service separation; has not manifested 
in current disability of the right hip; and the current 
symptoms of lumbar radiculopathy (claimed as right hip 
disorder) are related to the veteran's non-service-connected 
lumbar spine disorder, and are not etiologically related by 
competent medical evidence to service or service-connected 
bilateral pes planus.  


CONCLUSION OF LAW

A claimed right hip disorder was not caused or aggravated by 
service or service-connected bilateral pes planus.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in March 2006, May 
2006, September 2006, and November 2006 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the letters informed the appellant of what evidence was 
needed to establish the benefit sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send to VA any evidence in his 
possession that pertained to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA hospital and medical records, VA 
examination reports and medical opinions, personal hearing 
testimony, and other lay statements have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal of service connection for a 
right hip disorder, and that VA has satisfied the duty to 
assist.  In compliance with the Board's July 2003 remand, the 
veteran was afforded a VA orthopedic examination (April 
2004), and, in an addendum to the April 2004 VA orthopedic 
examination report, after a review of the claims file, the VA 
examiner offered medical opinions regarding the etiology of 
the claimed right hip disorder (February 2006).  In 
compliance with the Board's September 2006 remand, the VA 
examiner offered a medical opinion (December 2006), then the 
RO readjudicated the appellant's claim and issued a 
Supplemental Statement of the Case (March 2007).  The Board 
finds that VA has substantially complied with the Board's 
September 2006 remand with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Because this claim was filed before enactment of the 2000 
statute requiring notice and assistance, although complying 
notice was not provided prior to the initial adjudication of 
the claim for service connection for a right hip disorder, 
there is no prejudice to the veteran in providing later 
notice followed by readjudication of the claim.  In Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III), 
the Federal Circuit Court held that a Statement of the Case 
or Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.  In this case, 
following notice to the veteran, a Supplemental Statement of 
the Case on this issue was issued in March 2007. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the appellant in 
letters dated in March 2006, May 2006, and September 2006, 
which was followed by readjudication of the claim in a March 
2007 supplemental statement of the case.  In addition, 
because the claim for service connection for right hip 
disorder is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, personal hearing 
testimony at two hearings, and multiple written and oral 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues on appeal that 
the Board has addressed on the merits.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Secondary Service Connection for Right Hip Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between (either caused or aggravated by) the current 
disability and the service-connected disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (which holds that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

The veteran contends that his service-connected bilateral pes 
planus causes an altered gait, which causes or aggravates a 
right hip disorder, which he describes as a  radiating right 
posterior hip and buttock pain.  He has also asserted that 
his radiating right posterior hip and buttock pain, which he 
claimed as a right hip disorder, is directly related to 
service.  At a personal hearing in September 1999 before the 
undersigned Veterans Law Judge, the veteran testified that he 
had a pinched nerve in his foot that radiated pain all the 
way up to his right hip; his foot problems (twisted feet) 
cause the right hip to pull when he walks; and he has 
continuous right hip pain.

Service connection has been granted for bilateral pes planus, 
which is currently 30 percent disabling, and is found to 
manifest rigid pes planus, decreased inversion strength of 
the posterior tibial tendon, calluses, valgus angulation of 
the heel, pain and fatigue with repetitive toe raises, 
tenderness, complete loss of medial arches, and hpertrophic 
changes at the Achilles insertion.  Service connection has 
been previously denied for a back disorder.  

Considering service connection as directly incurred in 
service, service medical records show no complaints, 
findings, or diagnosis of a right hip disorder during 
service.  A disorder of the right hip was not chronic in 
service, and was not continuous after service separation.  
There is also no evidence of post-service evidence of right 
hip symptoms, specifically of radiating pain, until after 
service in 1992 when the veteran was seen at a VA hospital 
for complaints of severe pain around the right hip area that 
extended down the thigh through the guteal area; however, 
these symptoms were related to non-service-connected 
degenerative disc disease of the lumbar spine (L4-L5).  There 
is also no X-ray evidence of arthritis of the right hip 
within a year of service, so service connection for arthritis 
as a presumptive disorder is not warranted.   38 C.F.R. 
§§ 3.307, 3.309. 

The veteran's complaints of radiating pain have not 
manifested in current disability of the right hip.  The 
current symptoms claimed as right hip disorder are shown to 
be symptoms of lumbar radiculopathy that has been related by 
the weight of the competent medical evidence to the veteran's 
nonservice-connected lumbar spine degenerative disc disease.  
For example, a May 1992 hospital discharge summary shows a 
diagnosis of sciatica secondary to herniated discs of the 
lumbar spine, but does not show a diagnosis of right hip 
disability.  Although minimal degenerative changes of the 
hips were suspected with X-ray testing in 1992, subsequent X-
ray examination in December 1996 did not reveal any 
significant degenerative disease of the right hip.  An August 
1992 VA examination report reflects that the examiner found 
lumbosacral pain, but did not find actual hip pain, and the 
veteran's radiating pain symptoms were associated with his 
noservice-connected degenerative disc disease of the lumbar 
spine (L4-L5).  An April 2004 VA orthopedic examination 
report reflects that when the veteran reported hip pain he 
pointed to the back area, and current findings of no 
limitation of function of the right hip.  A February 2006 VA 
addendum to the April 2004 examination report reflects the 
opinion that the veteran does not have true hip pain, but the 
symptoms are related to a low back disorder.  A December 2006 
VA examination report reflects reports of pain that were not 
actually hip pain; X-ray evidence of normal; and the 
diagnostic impression that the veteran did not have 
significant hip degenerative arthritis; and the opinion that 
this was not the cause of the current complaints of pain, but 
the current complaints of right hip pain were related to low 
back pain and radicular pain secondary to degenerative disc 
disease of the spine.  Even if the weight of the competent 
medical evidence showed a current right hip disability of 
degenerative arthritis, as there is no in-service injury or 
disease of the right hip to which a current right hip 
disorder could be related, service connection for a right hip 
disorder as directly incurred in service must be denied.  
38 C.F.R. § 3.303.

Regarding the theory of secondary service connection, as 
indicated, the weight of the competent medical evidence shows 
that the veteran's complaints of radiating pain that includes 
the right hip and buttocks has not manifested in current 
disability of the right hip, and the current symptoms of 
lumbar radiculopathy (claimed as right hip disorder) are 
related to the veteran's non-service-connected lumbar spine 
disorder.  The weight of the competent medical evidence shows 
that the veteran's complaints of radiating pain that includes 
the right hip and buttocks are not etiologically related to 
his service-connected bilateral pes planus.  The competent 
medical evidence includes a February 2006 addendum to the 
April 2004 VA orthopedic examination report that reflects the 
opinion that the veteran's complaints of hip pain are related 
to a low back disorder, and are not related to service-
connected bilateral pes planus.  A December 2006 VA 
examination report reflects the opinion that the current 
complaints of right hip pain were related to low back pain 
and radicular pain secondary to degenerative disc disease of 
the spine, and were not likely due to service-connected 
bilateral pes planus.  

Even if the weight of the competent medical evidence showed a 
current right hip disability of degenerative arthritis that 
first manifested decades after service, because the weight of 
the competent medical opinion evidence relates the current 
symptoms of lumbar radiculopathy (claimed as right hip 
disorder) to a nonservice-connected lumbar spine disability, 
and not to service-connected bilateral pes planus, a 
preponderance of the evidence is against service connection 
for a right hip disorder as secondary to service-connected 
bilateral pes planus.  38 C.F.R. § 3.310.

The Board has considered the veteran's testimony and written 
submissions.  With regard to the veteran's belief and written 
assertions to the effect that he has a right hip disability, 
or that his radiating pain symptoms are related to service, 
or are secondarily related to his service-connected bilateral 
pes planus, while the veteran is competent to state what 
symptoms he experienced in service or at any time thereafter, 
he is not competent to render a diagnosis of right hip 
disability or to render a medical nexus opinion between 
current right hip symptoms and service or service-connected 
bilateral pes planus.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a right hip disorder, including as 
secondary to service-connected bilateral pes planus, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right hip disorder, including as 
secondary to service-connected bilateral pes planus, is 
denied. 



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


